The
recently convened High-level Plenary Meeting at the
level of heads of State or Government can rightly be
referred to as the major historical event of the
beginning of the new millennium. It is important that,
at the summit, the international community not only
reiterated previously undertaken commitments but also
took new, concrete decisions for their practical
implementation. Most importantly, world leaders
clearly stated that there is no alternative to the United
Nations as an international Organization that can
coordinate efforts to address the challenges faced by
humankind.
Through the common political will of world
leaders, a unique opportunity has arisen to strengthen
joint efforts towards peaceful and sustainable social
23

and economic development and the achievement of the
Millennium Development Goals (MDGs); to progress
towards the eradication of poverty and disease; to
overcome humanitarian crises; and to provide a better
world for present and future generations.
Further progress requires united, concerted and
consistent action on the part of the international
community as a whole. There is no doubt that the
United Nations must play a key role in mobilizing and
coordinating such efforts. We share the view that it is
necessary to strengthen the Organization and its
specialized agencies, including through the urgent
reform of the Secretariat and of other United Nations
bodies.
Tajikistan welcomes the outcome of the
September summit and is prepared to meet all the
commitments and implement all the decisions outlined
in its outcome document. We view them as a pledge by
the international community to devote the necessary
attention to human development challenges and, to that
end, to channel additional financial resources to
countries in extreme need, such as Tajikistan.
The Millennium Development Goals must remain
the focus of our efforts. There is no doubt that, at the
national level, the pace of, and priorities in, the
implementation of the MDGs must be adapted to the
conditions prevailing in particular countries, each of
which has its own way of doing things and its own
particular characteristics.
Tajikistan aims to achieve maximum progress in
the implementation of the Millennium Development
Goals. Despite the difficulties we face, we have made
real progress towards attaining them. According to the
World Bank, noticeable positive changes have occurred
in the area of poverty reduction: in recent years the
number of people living below the poverty line has
decreased by 16 per cent.
It is clear that progress has been made in ensuring
food security, which is among the key priorities in
Tajikistan. The Government’s objectives include the
development of agriculture and the creation within it of
a viable private sector, and, at a minimum, a threefold
increase in the income of rural households.
We fully agree with the conclusions reached in
the Millennium Development Goals Needs Assessment
report submitted to the Secretary-General by a team of
experts led by Jeffrey Sachs, which state that Tajikistan
has a unique opportunity to achieve the Millennium
Development Goals, in the context of their major
parameters, by 2015. Successful achievement of the
envisaged targets will allow Tajikistan to become, in
Central Asia, an example of an emerging democracy
characterized by equality and prosperity.
Tajikistan is currently at a turning point in its
development. The armed conflict was resolved within a
short period of time, and the complex peacebuilding
phase, which is being successfully implemented with
United Nations support, is approaching its conclusion.
Over the last five years, with the involvement of the
United Nations Office in Tajikistan, the country has
successfully travelled the difficult road of national
reconciliation, enhancing its stability, establishing
democratic institutions, promoting the rule of law and
ensuring respect for human rights.
Stability and the implementation of first-
generation reforms have brought about a speedy
increase in gross domestic product, with an annual
increase of 9.3 per cent over the past five years. The
rehabilitation of the country's economy is progressing.
At the same time, the Republic's authorities have a
clear idea of the scale and complexity of the problems
facing the country and are fully aware of their
responsibilities in addressing social and economic
problems, and they are undertaking every possible
measure for their resolution.
Tajikistan is one the first countries in the world to
have generated, with the assistance of the United
Nations, an estimate of the overall costs and resources
required for the implementation of the MDGs. The
Millennium Development Goals Needs Assessment
identified the fundamental structural and institutional
reforms needed in Tajikistan to create an enabling
environment for achieving the MDGs; policy priorities
in respective sectors; and financial schemes for funding
the development of rural areas, the educational and
health systems, the water supply and sanitation
infrastructures, and the environment.
According to The Millennium Development
Goals Needs Assessment, Tajikistan will need about
$13 billion over the next 10 years to achieve the
required progress in the implementation of the MDGs.
However, the Millennium Development Goals
Needs Assessment is only the first concrete measure.
Based on that document, a National Strategy for
Development for 2006-2008 and a more detailed
24

Strategy for Poverty Reduction for 2006-2008 are
currently being elaborated in Tajikistan. These
measures, undertaken by the Government of Tajikistan,
fully accord with the decisions of the summit on the
elaboration of national strategies for development.
Tajikistan's social and economic development
will depend largely on the international community's
approach to addressing existing challenges, including
poverty eradication; development financing; the
creation of an equitable system of world trade; the
alleviation of the consequences of natural disasters;
and the resolution of demographic problems. That is
why the summit's decisions on such a crucial issue as
development financing are of pivotal importance for
Tajikistan.
Allow me briefly to touch on some key issues.
I turn first to needs related to official assistance
for development. In cooperation with United Nations
experts, we assessed our needs in this area in a detailed
and transparent manner. Currently, our financial
requirements for sustainable development considerably
exceed the available federal and external resources. Of
the $930 million that international donors have
committed to allocate to Tajikistan during the period
2003-2005, only 40 per cent has actually been
provided. We call on the international community to
double, at a minimum, existing aid for the
implementation of the MDGs.
Reducing the burden of foreign debt is of special
importance for us, since the funds released can be
invested in development. Due to the efforts undertaken
by the Government to reduce the burden of servicing
foreign debt, some progress has been achieved in the
restructuring of bilateral debts in recent years.
However, in the near future, the debt burden will
remain heavy. According to estimates, this year debt
will equal more than 40 per cent of gross domestic
product, and it will continue to pose a threat to the
macro-economic stability of the country and to plans
for development.
The economy and trade in Tajikistan depend to a
large extent on favourable conditions in the world
market. Tajikistan hopes for the successful completion
of the Doha round of trade negotiations within the
World Trade Organization, in order that it may fully
realize its potential in the field of development and so
that progress can be made towards an open and
equitable system of world trade.
Lack of access to the sea and remoteness from
world markets significantly increase transit
transportation expenditures, make it harder for the
country to participate in world trade and directly affect
the poverty rate in the country. In that context, the
promotion of regional cooperation, primarily with
neighbouring countries, is a key factor for the
achievement of the MDGs in Tajikistan.
Our region faces specific problems, given that the
establishment of an environment conducive to
developing trade relations and the promotion of
economic relations as a whole depends, in many
respects, on the success of the stabilization and
peacebuilding processes in neighbouring Afghanistan.
With respect to the country's post-conflict
rehabilitation, it is clear that, at the regional level,
active involvement by the States of Central Asia
neighbouring Afghanistan in its development will be
key to the success of the efforts undertaken there.
In this connection, Tajikistan believes that it is
absolutely essential that Afghanistan share in the
multifaceted process of regional cooperation. We
expect our region's leading international partners to
provide appropriate support for that process. Indeed,
that issue could be considered by the new United
Nations Peacebuilding Commission.
Although we rely on international assistance, the
Government of Tajikistan is making increased efforts
to utilize the country's own capacity to the fullest
extent. Tajikistan's water resources offer enormous
advantages in terms of the implementation of the
MDGs. Unfortunately, less than 5 per cent of their
potential is currently being exploited.
Rational and fair management of water resources
will contribute directly to progress towards the MDGs
by helping to address challenges related to, inter alia,
food security, employment, sanitation, the reduction of
disease and increased school attendance. Our common
goal is to develop a qualitatively new pattern of
sustainable water resource management and to address
water economy challenges at the national, regional and
international levels by bringing together international
community support and national efforts, while ensuring
that the countries themselves and even subregions
facing water supply problems play the leading role.
We expect all countries and all of the specialized
agencies of the United Nations to take an active part in
events relating to the International Decade for Action
25

"Water for Life", the success of which will depend on
joint activities being undertaken. That should make a
common, tangible contribution to the future of
humankind.
As a country that has lived through civil conflict,
Tajikistan considers progress in the implementation of
the MDGs to be of special significance. The successful
social and economic development of the country is the
key to preventing a recurrence of such conflict. Our
experience teaches us that creating conditions that can
prevent the resumption of conflict and strengthen the
process of advancing social and economic development
in countries that have lived through such conflict must
be among the key goals of the international
community. In this connection, we fully share the
conviction that the United Nations must focus on
overcoming and preventing conflict and on post-
conflict rehabilitation and development. We hope that
the new United Nations Peacebuilding Commission
will expand the capacity of the international
community to respond to the needs of post-conflict
countries and allow a direct link to be made between
security and development. The Economic and Social
Council is called upon to play its role in that process.
Tajikistan, which suffered in its struggle for
independence, has resolutely set out on the democratic
road towards development, and will not turn back. The
international community, first and foremost the United
Nations, has made an enormous contribution in that
regard, and for many years we have benefited from its
generous assistance and selfless support.
We are convinced that the United Nations should
remain the key body for regulating international
relations in the new millennium. We are working on
the assumption that the consolidating function of the
United Nations should be enhanced. The reform of the
Organization should be rational, and the renewed
United Nations itself should be strong and capable of
responding to world events in a swift and proper
manner so that it can effectively counteract the many
global challenges and threats of a new generation.
Tajikistan will make its own contribution in that area
with a view to strengthening the United Nations and
enhancing its role in the modern world.